Exhibit 10.3

EIGHTH AMENDMENT TO LEASE AGREEMENT
THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (“Eighth Amendment”) is made and
entered into as of this 7th day of December, 2012 (“Execution Date”), by and
between Wells VAF - 330 Commerce Street, LLC, a Delaware limited liability
company (“Landlord”), and Country Music Television, Inc., a Tennessee
corporation (“Tenant”).
A.    Landlord's predecessors in interest and Tenant are parties to that certain
Lease Agreement dated March 4, 2002 (“Original Lease”), as modified by letter
dated April 10, 2002 (“2002 Letter”), First Amendment to Lease Agreement dated
February 12, 2004 (“First Amendment”), Second Amendment to Lease Agreement dated
April 30, 2004 (“Second Amendment”), Third Amendment to Lease Agreement dated
November 3, 2004 (“Third Amendment”), Fourth Amendment to Lease Agreement dated
August 9, 2005 (“Fourth Amendment”), Fifth Amendment to Lease Agreement dated
September 16, 2005 (“Fifth Amendment”), Sixth Amendment to Lease Agreement dated
February 27, 2006 (“Sixth Amendment”), that certain letter agreement dated
December 11, 2007 (“Seventh Amendment”) and that certain letter agreement dated
August 25, 2011 (“2011 Letter”) (the Original Lease, as amended by the 2002
Letter, First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment and the 2011 Letter is
herein referred to as the “Lease”).
B.    Through mesne conveyances, Landlord is the landlord under the Lease.
C.    The “Premises” under the Lease consist of floors 2, 3, and 4, containing
86,017 rentable square feet, of the office building located above the parking
structure at 330 Commerce Street, Davidson County, Nashville, Tennessee.
D.    The Lease by its terms shall expire on May 31, 2013 (“Prior Expiration
Date”) and the parties desire to extend the Lease on the terms and conditions
hereinafter set forth.
NOW THEREFORE, in consideration of the foregoing recitals, which are hereby made
a material part hereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.    The Term of the Lease is hereby extended for eighty-four (84) months
commencing June 1, 2013 (“Renewal Commencement Date”), so as to expire on May
31, 2020 (which extended period shall be referred to herein as the “Extended
Term” and which extended expiration date shall be referred to herein as the
“Extended Expiration Date”), unless sooner terminated in accordance with its
terms. Any references in the Lease (other than in Paragraph 8 of the Fifth
Amendment) to the “Termination Date” shall refer to the Extended Expiration
Date.
2.    Tenant shall continue to pay Fixed Minimum Rent, Operating Expenses, and
all other sums due under the Lease as provided in the Lease through the Prior
Expiration Date. Commencing on the Renewal Commencement Date, Tenant shall pay
Fixed Minimum Rent for the Premises as required by the Lease in the following
amounts at the following times:















--------------------------------------------------------------------------------



Time Period:                Monthly Fixed Minimum Rent
    
6/1/13 - 5/31/14            $123,649.43
6/1/14 - 5/31/15            $126,431.54
6/1/15 - 5/31/16            $129,276.24
6/1/16 - 5/31/17            $132,184.95
6/1/17 - 5/31/18            $135,159.11
6/1/18 - 5/31/19            $138,200.18
6/1/19 - 5/31/20            $141,309.68


3.    In lieu of any free rent in the nature of an inducement or concession that
may otherwise be provided for in the Lease, as an inducement for Tenant to
execute this Eighth Amendment, provided the Lease is in full force and effect
and Tenant is not in default under the Lease beyond any applicable notice and
cure periods, Landlord shall provide Tenant with a rent credit against the Fixed
Minimum Rent payable during the twelve (12) months preceding the Prior
Expiration Date in the aggregate amount of Two Hundred Ninety Six Thousand Seven
Hundred Fifty-Nine Dollars ($296,759). At Landlord's option, exercisable within
forty-five (45) days from the Execution Date, such rent credit shall be given to
Tenant either (a) in a lump sum payment from Landlord to Tenant on or before
December 31, 2012 or (b) credited in equal monthly installments over the
remaining term of the Lease prior to the Prior Expiration Date.
4.    Tenant shall continue to pay Operating Expenses computed as set forth in
Section 4.4.1 of the Original Lease (as amended by the Fifth Amendment and the
Seventh Amendment), as modified by this paragraph. Tenant's Percentage is 75%
and shall continue to assume a ninety five percent (95%) occupancy for the
Building (unless the Building is greater than 95% occupied, in which case the
actual occupancy shall control). Tenant's obligation to pay Operating Expenses
between the June 1, 2013 Renewal Commencement Date and May 31, 2014 shall be
abated. Effective as of June 1, 2014, the Base Year shall be re-set to calendar
year 2013 Operating Expenses. As of the Execution Date: (a) the penultimate
grammatical paragraph of Section 4.4.2 of the Original Lease is amended to
increase the cap on Controllable Expenses from three and one half percent (3.5%)
to four percent (4%) non-cumulative, non-compounding and (b) the last sentence
of said paragraph (i.e., the CPI adjustment) is hereby deleted.
5.    Tenant has been in occupancy of the Premises and agrees to accept the same
“as is” without any agreements, representations, understandings or obligations
on the part of Landlord to perform any alterations, repairs or improvements or
fund any allowance except as expressly provided in this Eighth Amendment. The
foregoing is not intended to relieve Landlord of its maintenance, repair and
compliance obligations under the Lease. Any work to be performed by Landlord
under this Eighth Amendment shall be performed based on an agreed-upon schedule
so as to minimize interference with Tenant's business operations, and it is
acknowledged that some work may have to be rescheduled to accommodate Tenant's
recording schedules.
6.    The following provision is added to Section 10.26 of the Original Lease as
of the Renewal Commencement Date:
Landlord shall be responsible for compliance with applicable law including,
without limitation, the provisions of the Americans with Disabilities Act
(“ADA”) and applicable fire codes, with respect to the common areas of the
Building under Landlord's control. Tenant shall be responsible for all such
compliance with respect to the Premises.
7.    Section 5.1 of the Original Lease is hereby amended to provide that: (i)
the first forty (40) hours of After-Hours HVAC furnished to Tenant in the
Premises after the Renewal Commencement Date



--------------------------------------------------------------------------------



will be furnished by Landlord at no extra charge to Tenant; it being understood
that such forty (40) hours of no-charge After-Hours HVAC is over the entire
Extended Term, and not forty (40) hours per month or year (thereafter,
After-Hours HVAC shall be furnished at the cost charged as determined under
Section 5.1); and (ii) Tenant shall give Landlord notice in writing of Tenant's
need for After-Hours HVAC no later than 3:00 p.m. on each business day that
Tenant will required After-Hours HVAC and no later than 3:00 p.m. on the prior
business day for After-Hours HVAC on non-business days.
8.    Landlord will replace the chiller unit serving the Premises and upgrade
the existing controls for such chiller unit and associated pumps. The associated
air handling unit will be refurbished to improve efficiency and reduce
electrical consumption. Landlord shall upgrade the existing building management
system to manage and more efficiently automate the Building's mechanical
systems. Landlord shall upgrade the boiler controls as part of this upgrade.
Landlord shall use commercially reasonable efforts to complete the work
described in this paragraph by April 30, 2013; provided, however that in the
event Landlord is delayed for reasons outside of Landlord's control, Landlord
shall promptly notify Tenant of the event causing such delay and shall act
diligently to perform and complete such work in a timely manner after the reason
for the delay no longer exists, and in any event, no later than April 30, 2014.
However, Landlord's failure to provide notice shall not constitute a Landlord
default. Tenant shall cooperate with Landlord in all reasonable respects to the
extent necessary to permit Landlord to complete such work.
9.    Provided Tenant complies with the requirements of the Lease, Tenant may
install and maintain supplemental HVAC within the Premises during the Lease term
at Tenant's sole cost and expense. Without limitation, Tenant shall be
responsible for all utility expense associated with same as well as for separate
metering costs and building infrastructure upgrades (if any) that are reasonably
necessary in connection with such installations.
10.    Tenant shall continue to have two (2) Renewal Options of sixty (60)
additional months each after the Extended Expiration Date. The terms and
provisions of the Renewal Options shall continue to be governed by the terms and
provisions of Section 2.2 of the Original Lease (as modified by Section 4 of the
Fifth Amendment), except that: (a) the Fixed Minimum Rent for each Renewal Term
shall be an amount equal to ninety five percent (95%) of the Prevailing Rent,
and (b) the Base Year for purposes of calculating Tenant's Percentage of the
increase in Operating Expenses shall be the first full calendar year in which
the applicable Renewal Term commences. The methodology for determining
Prevailing Rent set forth in Section 2.2 of the Original Lease shall be utilized
for each of the Renewal Options notwithstanding any references therein to the
'second Renewal Option' or 'second Renewal Term'. Section 8(e) of the Fifth
Amendment shall remain in full force and effect for each Renewal Term.
11.    Section 9.5 of the Original Lease is deleted and replaced with the
following:
Unless Landlord expressly agrees otherwise in writing, if Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, Tenant shall pay Landlord one hundred fifty percent
(150%) of the amount of Fixed Minimum Rent then applicable on a per month basis
without reduction for partial months during the holdover, plus 100% of all other
amounts due under the Lease. Notwithstanding the foregoing, provided Tenant
gives Landlord written notice at least ninety (90) days prior to the Extended
Expiration Date and further provided Tenant is not in default beyond any
applicable notice and cure periods at the time of the giving of such notice,
Tenant shall have the right to extend the Term of the Lease for two (2) months
beyond the Extended Expiration Date at 125% of the Fixed Minimum Rent last
payable by Tenant under the Lease (rather than 150%) and otherwise in compliance
with the requirements of the Lease. Except as permitted pursuant to the previous
sentence, the foregoing provisions shall not (i) serve as permission for Tenant
to holdover, nor serve to extend the Term (although Tenant shall remain bound to
comply with all provisions of this Lease until Tenant vacates the Premises), or
(ii) waive Landlord's right



--------------------------------------------------------------------------------



of re-entry or right to regain possession by actions at law or in equity or any
other rights hereunder, and any receipt of payment by Landlord shall not be
deemed a consent by Landlord to Tenant's remaining in possession or be construed
as creating or renewing any lease or right of tenancy between Landlord and
Tenant. Tenant shall endeavor to give Landlord advance notice of any potential
holdover as well as the expected duration of such holdover. In addition to the
increases in Fixed Minimum Rent hereunder, in the event Tenant holds over for
more than six (6) months beyond the expiration or earlier termination of this
Lease (as the same may be extended pursuant to the second sentence of this
paragraph), Tenant shall be responsible for all consequential damages sustained
by Landlord on account of Tenant holding over.
12.    The parking provisions of the Lease are hereby amended as of the Extended
Term as follows:
a. “CMT Parking” (as defined in Section 2.1(b) of the Original Lease) shall mean
the 136 parking spaces in the Parking Area currently utilized by Tenant on the
Effective Date (which 136 spaces have been restriped at Tenant's request to
provide for larger spaces to accommodate Tenant's oversized vehicles. Tenant
shall continue to pay for CMT Parking based on 136 parking spaces). Tenant shall
have exclusive use of the Parking Area, subject only to the REA (defined below)
and the right of building management personnel to park no more than two (2) cars
therein. During the Extended Term, Tenant shall pay for the “CMT Parking” at the
rate of $90.00 per parking space per month.
b. In the event Tenant exercises the Contraction Option provided for in Section
23 below, then, with respect to the proportion of the 136 CMT Parking spaces
attributable to the Contraction Space, the parking charge shall be re-set to the
average of the monthly market rate for such spaces in the three (3) parking
garages identified in Exhibit F of the Original Lease, but in no event less than
$90 per space per month and not more than $135 per space per month during the
Extended Term. For example, if Tenant contracts the size of the Premises by 11%
(i.e., Tenant surrenders 9,462 square feet of the 86,017 square feet in the
Premises), then 11% of the 136 parking spaces (i.e., 15 spaces) shall be leased
at the monthly market rate as set forth above and the other 121 parking spaces
shall continue to be at $90 per parking space per month.
c. All amounts payable by Tenant for the CMT Parking shall be paid on the first
day of each month, in advance, without requirement of notice or demand from
Landlord.
d. In addition to the CMT Parking, Tenant shall contract directly with the
parking operator for the Building's parking garage (the “Operator”) for
additional parking spaces (herein called “2012 Additional Parking”). Tenant
shall provide a copy of any such contract to Landlord and Landlord (or Operator)
shall issue badges for each parking space and provide a bill back to Tenant each
month outlining the total cost of parking and rates to be paid directly to the
Landlord. In addition to billing for Fixed Minimum Rent, CMT Parking fees, and
other sums due under the Lease, after obtaining information from the Operator,
Landlord will separately bill Tenant each month for the 2012 Additional Parking.
Tenant shall pay such sums within 30 days of receipt of invoices therefor.
Landlord shall not include parking charges in Operating Expense billing. The
parties acknowledge that this arrangement for 2012 Additional Parking will take
effect prior to the commencement of the Extended Term once the contract with the
Operator is completed.
e. Daily parking shall be arranged between Tenant and the Operator and Landlord
shall have no responsibility therefor.
f. Tenant acknowledges that such parking areas or facilities may be operated by
an independent contractor not affiliated with Landlord, and Tenant acknowledges
that in such event, Landlord shall have no liability for claims arising through
acts or omissions of such independent contractor.



--------------------------------------------------------------------------------



g. Access to the parking spaces to be made available to Tenant shall be by
non-photo ID badges.
h. Sections 2.1(c) and 10.24 of the Original Lease and Paragraph 5 of the Fifth
Amendment are hereby deleted as of the Extended Term in their entirety.
13.    Subject to the prior approval of Commerce Street Venture (the “Venture”)
required under Section 3.06 of the Reciprocal Easement Agreement dated December
1, 1984 of record in Book 6739, Page 331, as re-recorded in Book 6740, Page 775
(the “REA”) and Section 5.02 of the Lobby Lease (defined in Paragraph 15 below),
provided Tenant obtains all necessary permits and licenses, and provided Tenant
obtains Landlord's prior written approval of the method and manner of
installation, the contractor who will perform the work, and similar details,
Tenant may install in the Building's lobby a multi-tenant monument sign
(“Monument Sign”) to identify Tenant and other tenants of the Building. Landlord
has provided prior written approval of Option A shown on the attached Exhibit E.
Tenant shall construct and install the Monument Sign at Tenant's sole expense,
provided that Landlord shall reimburse Tenant the amount of $1,000 towards the
cost incurred by Tenant to construct and install the Monument Sign and further
provided that the Construction Allowance (as defined in Exhibit A) may be used
to pay for the Monument Sign. Tenant shall be entitled to maintain Tenant's
identification signage on the Monument Sign as shown on the attached Exhibit E
provided the Lease is in effect and Tenant is leasing and occupying at least two
(2) floors in the Building. Tenant shall remove Tenant's identification from the
Monument Sign upon the expiration or earlier termination of the Lease or
Tenant's signage rights.
14.    Subject to code compliance and receipt of necessary permits and
approvals, at Landlord's expense, Landlord shall install emergency crash bar
egress doors at a location near the first floor office building level in
Building stairwell 483 (i.e., the stairwell at the top of the parking area (P9)
and the bottom of the office area (office portion first floor) in the far corner
stairwell away from Commerce Street) in accordance with the Sprinkler Protection
Plan prepared by GS&P, job #29147.00, sheets A2.0 and A2.1, dated 9-7-12,
revised 10-16-12, in order to permit emergency egress from the Premises to the
ground but to prohibit third parties from using the stairwell to access the
Premises. Approval of the Venture under the REA for such work is attached to
this Eighth Amendment as Exhibit B.
15.    Landlord is currently the lessee under that certain (Lobby) Lease
Agreement dated December 1, 1985 (“Lobby Lease”) between the Venture, as lessor,
and Linville Properties Company, as lessee, for certain lobby level space in the
Commerce Street Building. Concurrently with execution of this Eighth Amendment,
Tenant shall execute and deliver to Landlord a sublease, in the form attached
hereto as Exhibit C (the “Sublease”), among the Venture, Landlord and Tenant
with respect to the portion of such lobby space more particularly described
therein, for use as Tenant's shipping and receiving office at no additional base
rental cost to Tenant. Tenant shall be responsible for initial and subsequent
costs associated with Tenant's use of such space including, but not limited to,
costs to submeter the space, general maintenance of the space, and improvements
to the space, provided that the Construction Allowance payable under this Eighth
Amendment may be used to pay for associated construction costs. Tenant shall be
responsible for utility costs for such space. Landlord shall not be in default
under the Lease in the event that the Sublease or Tenant's right to possession
of the subleased premises is terminated in accordance with the terms of the
Sublease. In the event of a conflict between the terms of said Sublease and the
terms of this Section 15, the Sublease shall control.
16.    The janitorial specifications attached to the Original Lease as Exhibit E
are hereby deleted and replaced with the specifications attached as Exhibit D
hereto.
17.    Section 10.1 of the Original Lease shall be amended to provide that
notices from Tenant shall be served upon Landlord in the manner set forth in the
Lease only at the following addresses for Landlord:



--------------------------------------------------------------------------------



If to Landlord:
c/o Wells Real Estate Funds
6200 The Corners Parkway
Norcross, GA 30092
Attn: Nashville, TN Asset Manager


with a copy to:
Office of the Building
26 Century Boulevard, Suite 8
Nashville, TN 37214
Attention: Linda Medlin


Notices from Landlord to Tenant shall be served in the manner and to the
addresses for Tenant set forth in Section 10.1 of the Original Lease. Section 14
of the Fifth Amendment is hereby deleted in its entirety.
18.    Landlord shall, no later than April 30, 2013, repaint or cause to be
repainted the Building's lobby area with a paint color mutually agreeable to
Landlord and Tenant. Approval of the Venture under the REA for such work is
attached to this Eighth Amendment as Exhibit B.
19.    In the event that any party other than Tenant is permitted to occupy the
retail premises on the lobby level of the Building, Landlord shall use
commercially reasonable efforts to cause the Venture to construct a demising
wall to separate such retail premises from the remainder of the lobby in a
location reasonably acceptable to Tenant and Landlord. Landlord has obtained the
Venture's undertaking to construct such a demising wall, a copy of which is
attached hereto as Exhibit B.
20.    Provided the Lease is in effect, Tenant is not in default under the Lease
beyond any applicable notice and cure periods, Tenant or a permitted transferee
under Section 7.2.3(b) of the Original Lease (a “Permitted Transferee”) is
leasing the entire Premises and Tenant or a Permitted Transferee is occupying
any portion of the Premises, then if Landlord leases any additional space or
modifies the use of any existing third party tenant or if the Landlord
subsequently leases any space to a new third party tenant in the Building, the
following will apply, it being understood that the following is for
informational purposes only and shall not be construed as giving Tenant any
approval or consent rights:
a.    Prior to, and during, any build-out of a third party tenant's space,
Landlord shall schedule regular informational meetings with Tenant to discuss
the construction progress with Tenant as has been the case with the previous
build-out conducted with NIC in 2011;
b.    Any new tenant shall be required to install its own telco room, and any
requirement for initial access to the first floor IDF room will be scheduled in
advance with Tenant and Tenant's representatives;
c.    Construction schedule will be coordinated around the sensitivity of
Tenant's radio/broadcast schedule; and
d.    Relative to any work performed in the building by the Landlord or third
party tenant that could impact the HVAC or electrical systems in Tenant's space,
Landlord will provide Tenant with design drawings, equipment specifications,
work methods and installation schedules and such other reasonable information as
requested by Tenant no later than ten (10) days prior to work commencement on
the first floor.



--------------------------------------------------------------------------------



21.    Landlord shall not have the right to relocate the Premises within the
Building during the Term of the Lease or any extension thereof.
22.    Provided (a) the Lease is then in effect, (b) Tenant is not in default
under the Lease beyond any applicable notice and cure periods, and (c) Tenant or
a Permitted Transferee is leasing the entire Premises and Tenant or a Permitted
Transferee is occupying at least one (1) full floor of the Building pursuant to
the Lease, then Tenant's right of first refusal under Section 10.15.1 of the
Original Lease (as amended by Section 15 of the Fifth Amendment) shall remain in
full force and effect throughout the Extended Term and any extension thereof,
provided that Section 15(a)(ii) of the Fifth Amendment is hereby deleted and
replaced with the following:
In the event Tenant exercises its right of first refusal to lease any portion of
the first floor during the first thirty-six (36) months of the Extended Term,
the Fixed Minimum Rent for the first floor shall be at the same per square foot
rate as the Fixed Minimum Rent for the Extended Term for the same time period,
with a prorata share of a Construction Allowance of $20.00 per rentable square
foot of the right of first refusal space, and the term of the Lease shall be the
remaining term of the Lease as extended hereby. To calculate the amount of
Construction Allowance, the number of square feet of the right of first refusal
space will be multiplied by $20.00 and the product of this calculation will be
multiplied by the percentage of the Extended Term remaining to run as of the
commencement of the lease of the right of first refusal premises. Tenant shall
pay all other charges and Rent as set forth in the Lease, as amended hereby and
the lease of the first floor shall be otherwise subject to the provisions hereof
(with no provision for rent rebate or amendment).
In the event Tenant exercises its right of first refusal to lease the entire
first floor after the first thirty six (36) months of the Extended Term, then
the Fixed Minimum Rent shall be an amount equal to the Prevailing Rent,
calculated in accordance with the procedures set forth in Section 2.2 of the
Lease without rebate. All other amounts payable under the Lease, whether Rent or
otherwise, shall be the amounts set forth or as determined in the Lease as
amended hereby.
In the event Tenant exercises its right of first refusal to lease less than the
entire first floor at any time after the first thirty six (36) months of the
Extended Term, then the terms and conditions of the lease of such portion of the
first floor shall be the same terms and conditions of the third party offer
presented to Tenant on the basis of which Tenant exercises its right of first
refusal.
23.    Provided: (a) the Lease is then in full force and effect and (b) Tenant
is not in default under the Lease beyond any applicable notice and cure periods,
Tenant shall have the right and option (“Contraction Option”), exercisable by
written notice to Landlord (“Contraction Notice”) to be given no later than May
31, 2017, to reduce the square footage of the Premises by all or any portion of
the 28,672 rentable square feet portion of the Premises located on the second
floor of the Building effective as of May 31, 2018 (“Contraction Date”). The
portion of the Premises to be so removed from the Premises is herein called the
“Contraction Space.” If the Contraction Space is less than the entire second
floor, then the remaining Premises on the second floor must be contiguous and
the location of the Contraction Space otherwise shall be mutually acceptable to
Landlord and Tenant in order to ensure that all leasable space on the second
floor has reasonable and customary access to any common areas reasonably
necessary to be created by Landlord in the Contraction Space to create a
multi-tenant floor. Landlord shall not unreasonably withhold, condition or delay
its approval of Tenant's proposed Contraction Space. Upon Tenant's exercise of
the Contraction Option, all of Tenant's right of first refusal rights shall
immediately terminate. It shall be a condition to the exercise of Tenant's
Contraction Option that Tenant pay to Landlord a contraction fee (“Contraction
Fee”) equal to Five and



--------------------------------------------------------------------------------



23/100 Dollars ($5.23) per rentable square foot of the Contraction Space. 100%
of the estimated Contraction Fee shall be payable contemporaneously with
Tenant's transmittal to Landlord of the Contraction Notice. In the event the
square footage of the Contraction Space is modified in accordance with this
paragraph after Tenant's exercise of the Contraction Option, then the
Contraction Fee shall be appropriately modified based on the final square
footage and Tenant shall pay Landlord any additional Contraction Fee, or
Landlord shall refund to Tenant any overpaid Contraction Fee (as the case may
be), no later than thirty (30) days after the date of determination of the final
square footage of the Contraction Space. Promptly after Tenant's exercise of the
Contraction Option, Landlord and Tenant shall execute an amendment to this Lease
confirming the reduction in square footage of the Premises and all matters
incident thereto (such as a reduction in Tenant's Percentage and Fixed Minimum
Rent). Tenant shall surrender possession of the Contraction Space in accordance
with the requirements of this Lease as if the Lease had naturally expired with
respect thereto. Tenant shall be responsible for Landlord's cost to demise the
contracted Premises, separate Premises electrical, fire/life safety, HVAC, and
other systems, and, if necessary, construct a multi-tenant corridor.
24.     Section 10.6.3 of the Original Lease is hereby deleted and replaced with
the following:
Landlord represents that, as of the date of the Eighth Amendment: Landlord's
only mortgage lender for the Building is NXT Capital (“Landlord's Existing
Lender”), that Landlord owns in fee simple the portion of the Building in which
the Premises are located, and that there are no other mortgagees, trustees under
a deed of trust, or ground lessor(s) with respect to the portion of the Building
in which the Premises are located. Landlord shall (i) obtain from Landlord's
Existing Lender a subordination, attornment and non-disturbance agreement
(“SNDA”) in substantially the form attached hereto as Exhibit F and (ii) use
commercially reasonable efforts to obtain from Landlord's future mortgage
lenders and ground lessors and deliver to Tenant a commercially reasonable SNDA.
Once the form of SNDA has been approved by each party thereto, Tenant may be
required to execute any such SNDA before Landlord or the lender will execute the
SNDA. Landlord shall be responsible to pay the lender's reasonable costs
associated with obtaining the SNDA. In the event of a conflict between the terms
of a SNDA and the terms of the Lease, as between Tenant and the lender who
executed such SNDA, the SNDA shall control.
25.    Notwithstanding anything to the contrary contained in the Lease:
a. All work to be performed by Landlord and Tenant will be done in a good and
workmanlike manner using only new and first class materials.
b. Landlord shall manage, operate, and maintain the Building, the Parcel and any
common areas therein in a Class A or first-class building standards manner
consistent with the operation of other Class A or first-class buildings in the
locale of the Building.
26.    This Eighth Amendment sets forth the entire agreement with respect to the
matters set forth herein. There have been no additional oral or written
representations or agreements. In the case of any inconsistency between the
provisions of this Eighth Amendment and the Lease, the provisions of this Eighth
Amendment shall control to the extent necessary to resolve any inconsistency.
27.    Tenant represents that Tenant has dealt only with Cassidy Turley and
Cherry & Associates (whose commissions shall be paid by Landlord pursuant to
their separate agreement) as broker, agent or finder in connection with this
Eighth Amendment and agrees to indemnify and hold Landlord harmless from all
damages, judgments, liabilities and expenses (including reasonable attorneys'
fees) arising from any claims or demands of any other broker, agent or finder
with whom Tenant has dealt for any commission or fee alleged to be due in
connection with its participation in the procurement of Tenant or the
negotiation with



--------------------------------------------------------------------------------



Tenant of this Eighth Amendment.
28.    This Eighth Amendment shall not be binding until executed and delivered
by both parties.
29.    Except as otherwise defined or provided in this Eighth Amendment,
capitalized terms used herein shall have the same meanings as set forth in the
Lease.
30.    This Eighth Amendment may be executed in any number of counterparts, any
one of which shall be an original, but all of which together shall be one and
the same instrument. Facsimile or electronic signatures shall constitute
“original” signatures.
31.    Except as modified by this Eighth Amendment, all terms and conditions
contained in the Lease shall continue to apply. As modified by this Eighth
Amendment, the Lease remains in good standing, is hereby ratified and confirmed,
and shall remain in full force and effect. Tenant acknowledges that there are no
defaults (or any conditions which with only the passage of time or giving of
notice or both would become a default thereunder), damages, claims, defenses,
counterclaims, offsets or lawsuits against Landlord under the Lease.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Eighth Amendment as of the
date first above written.
TENANT:


Country Music Television, Inc., a Tennessee corporation
By: /s/ Timothy Stevenson
Name: Timothy Stevenson
Its: Vice President - Real Estate
LANDLORD:


Wells VAF - 330 Commerce Street, LLC, a Delaware limited
liability company


By:    Wells Mid-Horizon Value-Added Fund I, LLC, a
Georgia limited liability company, its sole member


By:    Wells Investment Management Company, LLC,
a Georgia limited liability company, its manager


By:    /s/ Douglas P. Williams
Name:    Douglas P. Williams
Its:    Senior Vice President






    







--------------------------------------------------------------------------------



EXHIBIT A


WORK LETTER


1.Acceptance of Premises
Except as set forth in this Exhibit, Tenant accepts the Premises in their
“AS-IS” condition on the date that this Lease is entered into, subject to
Landlord's ongoing maintenance, repair and compliance obligations under the
Lease.
2.Working Drawings


a)Preparation and Delivery In the event the scope of Tenant's proposed work will
require drawings, Tenant shall provide to Landlord for its approval final
working drawings (architectural and MEP drawings), prepared by a design
consultant reasonably acceptable to Landlord (the “Architect”), of all leasehold
improvements that Tenant proposes to install in the Premises; such working
drawings shall be delivered in Autocad format and PDF format, along with a hard
copy thereof, and shall include the partition layout, ceiling plan, electrical
outlets and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the leasehold improvements called for
under this Exhibit in accordance with all applicable laws.


b)Approval Process Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten (10) business days after Tenant's
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within ten (10) business days
after such notice, revise such working drawings in accordance with Landlord's
objections and submit the revised working drawings to Landlord for its review
and approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within five (5) business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Tenant and Landlord. In the event that Landlord does not
respond to a request to approve working drawings within ten (10) business days
after Tenant's submission thereof (5 days for resubmissions), then Tenant may
give Landlord a second written notice requesting approval and stating that
Landlord's approval will be deemed given if Landlord fails to respond within
five (5) days of receipt. If Landlord fails to respond within five (5) days of
receipt of such second notice, then such submitted working drawings shall be
deemed approved.


c)Landlord's Approval; Performance of Work Landlord's approval of such working
drawings shall not be unreasonably withheld, conditioned or delayed, provided
that (1) they comply with all laws, (2) the improvements depicted thereon do not
adversely affect the Building structure or the Building's mechanical systems,
the exterior appearance of the Building, or the appearance of the common areas,
(3) such working drawings are sufficiently detailed to allow construction of the
improvements in a good and workmanlike manner, and (4) the improvements depicted
thereon conform to the rules and regulations promulgated from time to time by
Landlord for the construction of tenant improvements and to all covenants,
conditions and restrictions of record applicable to the Premises. As used
herein, “Working Drawings” shall mean the final working drawings approved by
Landlord, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings. The scope of the Work must include cosmetic
improvements to the Premises including, but not limited to, upgrading the
restrooms within the Premises with new flooring, wallcovering, lighting and
upgraded restroom stalls. Notwithstanding anything contained to the contrary
herein, Working Drawings shall only be required if the City of Nashville,
Davidson County Codes Department will require Working Drawings to issue a
Building Permit or the Work otherwise involves modifications to Building systems
or structure. Landlord's approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use, comply with any law, or comply with any recorded agreements, but shall
merely be the consent of Landlord thereto. Tenant shall, at Landlord's request,
sign the Working Drawings to evidence its review and approval thereof. After the
Working Drawings have been approved,



--------------------------------------------------------------------------------



Tenant shall cause the Work to be performed in accordance with the Working
Drawings (if Working Drawings were prepared).


3.Contractors; Performance of Work The Work shall be performed only by licensed
and reputable contractors and subcontractors selected by Tenant and approved in
writing by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned. All contractors and subcontractors shall be required to procure
and maintain insurance against such risks, in such amounts, and with such
companies as Landlord may reasonably require. Certificates of such insurance
must be received by Landlord before the Work is commenced. The Work shall be
performed in a good and workmanlike manner free of defects, shall conform
strictly with the Working Drawings, and shall be performed in such a manner and
at such times as and not to interfere with or delay Landlord's other
contractors, the operation of the Building, and the occupancy thereof by other
tenants. All contractors and subcontractors shall contact Landlord and schedule
time periods during which they may use Building facilities in connection with
the Work (e.g., elevators, excess electricity, etc.) which will be coordinated
through property management and will not impact the construction schedule.
Tenant may competitively bid all Work. Landlord hereby pre-approves Hastings
Architecture Associates or Details Details as Tenant's Architect; Harvest
Construction, Southland Construction, Solomon Builders, Brasfield & Gorrie, Flow
Construction, Thomas Constructors, LLC, or DWC as Tenant's general contractor;
and Power Management as Tenant's engineer.


4.Construction Contracts Tenant shall enter into a construction contract with a
general contractor selected by Tenant and approved by Landlord in a form
acceptable to Tenant's representative for the Work, which shall comply with the
provisions of this Section 4 and provide for, among other things, (1) a one-year
warranty for all defective Work; (2) a requirement that Tenant's Contractor
maintain general commercial liability insurance of not less than a combined
single limit of $3,000,000, naming Landlord, Landlord's property management
company, Landlord's mortgagee and Tenant as additional insureds, provided,
however, that with respect to any contractor or subcontractor whose contract
amount is less than $100,000 and whose work does not involve high risk
activities, the limit required of such contractor shall be not less than be
$2,000,000; (3) a requirement that the contractor perform the Work in
substantial accordance with the Working Drawings and in a good and workmanlike
manner; (4) a requirement that the contractor is responsible for daily cleanup
work and final clean up (including removal of debris); and (5) a requirement
that the contract be assignable following an uncured default by Tenant under the
Lease to Landlord and Landlord's mortgagee (collectively, the “Approval
Criteria”).


5.Change Orders Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed provided that such requested
change will not adversely affect (in the reasonable discretion of Landlord) (a)
the Building structure or the Building's mechanical systems, (b) the exterior
appearance of the Building, or (c) the appearance of the Common Areas, and
provided that the requested change conforms to the rules and regulations
promulgated from time to time by Landlord for the construction of tenant
improvements and to all covenants, conditions and restrictions of record
applicable to the Premises. If plans were prepared, Tenant shall, upon
completion of the Work, furnish Landlord with an accurate record drawing of the
improvements as constructed in Autocad format and PDF format, which record
drawing shall be incorporated into this Exhibit by this reference for all
purposes. If Tenant requests any changes to the Work described in the Working
Drawings, then such increased or decreased costs and any additional design costs
incurred in connection therewith as the result of any such change shall be added
to or subtracted from the Total Construction Costs.


6.Definitions As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Premises is
substantially completed in accordance with the Working Drawings. Substantial
Completion shall have occurred even though minor details of construction,
decoration, and mechanical adjustments remain to be completed.


7.Walk-Through; Punchlist When Tenant considers the Work in the Premises to be
Substantially Completed, Tenant will notify Landlord and within three business
days thereafter, Landlord's



--------------------------------------------------------------------------------



representative and Tenant's representative shall conduct a walk-through of the
Premises and identify any necessary touch-up work, repairs and minor completion
items that are necessary for final completion of the Work. Neither Landlord's
representative nor Tenant's representative shall unreasonably withhold his or
her agreement on punchlist items. Tenant shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon.


8.Cost of the Work The entire cost of performing the Work (the “Total
Construction Costs”) in excess of the Construction Allowance (hereinafter
defined) shall be paid by Tenant. Total Construction Costs shall include
(without limitation) space planning and design of the Work, preparation of the
Working Drawings, construction fees, costs of construction labor and materials,
electrical usage during construction, additional janitorial services, related
taxes and insurance costs, built-in and movable furniture, cabling and moving
expenses. Upon approval of the Working Drawings, selection of a contractor, and
determination of the estimated Total Construction Costs, Tenant shall promptly
execute a work order agreement which identifies such drawings and itemizes the
budgeted Total Construction Costs and sets forth the Construction Allowance.


9.Construction Allowance Landlord shall provide to Tenant a construction
allowance not to exceed $7.00 per rentable square foot in the Premises (equal to
$602,199.00) (the “Construction Allowance”) to be applied toward the Total
Construction Costs. No advance of the Construction Allowance shall be made by
Landlord until Tenant has first paid to the contractor from its own funds the
estimated amount by which the projected Total Construction Costs will exceed the
amount of the Construction Allowance (if any) plus the amount for which Tenant
is then seeking reimbursement. Landlord shall pay to Tenant the Construction
Allowance following completion of the Work and the receipt by Landlord of the
following items: (a) a request for payment and sworn statements of owner
(tenant) and general contractor with respect to the work for which reimbursement
is being sought (sample forms of sworn owner and sworn contractor statements are
attached hereto as Exhibits A-1 and A-2, respectively), (b) final lien waivers,
from Tenant's General Contractor and all other persons performing work or
supplying or fabricating materials for the Work in excess of $25,000, fully
executed, acknowledged and in recordable form, (c) if applicable, the
Architect's certification that the Work for which reimbursement has been
requested has been finally completed, (d) the permanent certificate of occupancy
issued for the Premises (if one is issued and required), and (e) if drawings
were prepared, the record drawing in Autocad format, PDF format and hard copy
required by Section 5 above (collectively, a “Completed Application for
Payment”). Landlord shall pay the amount requested in the applicable Completed
Application for Payment to Tenant within 30 days following Tenant's submission
of the Completed Application for Payment. If, however, the Completed Application
for Payment is incomplete or incorrect, Landlord's payment of such request shall
be deferred until 30 days following Landlord's receipt of the Completed
Application for Payment. Notwithstanding anything to the contrary contained in
this Exhibit, Landlord shall not be obligated to make any disbursement of the
Construction Allowance during the pendency of any of the following: (1) Landlord
has received written notice of any unpaid claims relating to any portion of the
Work or materials in connection therewith, other than claims which will be paid
in full from such disbursement, (2) there is an unbonded lien outstanding
against the Building or the Premises or Tenant's interest therein by reason of
work done, or claimed to have been done, or materials supplied or specifically
fabricated, claimed to have been supplied or specifically fabricated, to or for
Tenant or the Premises, (3) the conditions to the advance of the Construction
Allowance are not satisfied, or (4) Tenant is in default under the Lease beyond
any applicable notice and cure period. Notwithstanding anything to the contrary
contained herein, so long as Tenant is not in default beyond any applicable
notice and cure periods, provided Tenant has performed the restroom renovation
work required by Section 2(c) of this workletter exhibit, Tenant, upon notice
given to Landlord at any time from and after the one year anniversary of the
Renewal Commencement Date, may apply any unused portion of the Construction
Allowance to which Tenant is otherwise entitled to the payment of ensuing
monthly installments of Fixed Minimum Rent under the Lease until fully applied.
If there shall be a default existing under the Lease at the time Tenant makes
application for payment under this Work Letter, Landlord shall advise Tenant and
if Tenant shall cure the same, Tenant shall have the right to reapply to
Landlord for payments due Tenant under this Work Letter.





--------------------------------------------------------------------------------



10.Construction Management Landlord shall not charge Tenant any construction
management fees in connection with the Work; however, Tenant shall reimburse
Landlord within 30 days of request for the reasonable and actual costs for
special third party fees (e.g., MEP and structural engineering review costs),
which request shall be accompanied by satisfactory back-up documentation.


11.Construction Representatives Landlord's and Tenant's representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:
Landlord's Representative:
Linda Medlin, RPA
Senior Property Manager
Property Services
Wells Real Estate Funds
26 Century Boulevard, Suite 8
Nashville, TN 37214
Telephone: (615) 872-6525
Telecopy: (615) 872-6526
Tenant's Representative:


Kathy Winston
Country Music Television, Inc.
330 Commerce Street
Nashville, TN 37201
Telephone: (615) 335-8397
Telecopy: (615) 335-8666



Tenant will coordinate construction and changes with Landlord's Representative.
Other than Landlord's Representative, Tenant will not make any inquiries of or
requests to, and will not give any instructions or authorizations to, any other
employee or agent of Landlord, including Landlord's architect, engineers and
contractors or any of their agents or employees, with regard to matters covered
by this Work Letter.


12.Miscellaneous To the extent not inconsistent with this Exhibit, the Lease
(including, without limitation, Sections 7.1.5, 7.1.6, and 7.1.12 of the
Original Lease) shall govern the performance of the Work and Landlord's and
Tenant's respective rights and obligations regarding the improvements installed
pursuant thereto. Initial and subsequent construction in the Premises by Tenant
shall comply with the Building's environmental and energy efficiency initiatives
in effect at the time of construction. Such initiatives may include, but shall
not be limited to, usage of low VOC construction materials (including, without
limitation, low VOC paint and carpet); energy efficient lighting (and controls),
equipment, and appliances; HVAC efficiencies; water use reduction; CFC
reduction; recycling; construction waste management; usage of locally
manufactured materials; usage of rapidly renewable materials; and usage of
recycled materials. During performance of the Work, Tenant shall not be charged
extra for hoists, freight elevators, access to loading docks, utilities or
temporary HVAC costs (other than charges already payable by Tenant under the
Lease).
    



--------------------------------------------------------------------------------



EXHIBIT A-1


FORM OF SWORN OWNER'S (TENANT'S) STATEMENT







--------------------------------------------------------------------------------



EXHIBIT A-2


FORM OF SWORN CONTRACTOR'S STATEMENT
    



--------------------------------------------------------------------------------



EXHIBIT B


VENTURE APPROVALS






See attached.




    



--------------------------------------------------------------------------------



EXHIBIT C


FORM OF DOCK SHIPPING & RECEIVING OFFICE SUBLEASE




See attached



--------------------------------------------------------------------------------





SHIPPING AND RECEIVING OFFICE SUBLEASE
1.Parties. THIS SHIPPING AND RECEIVING OFFICE SUBLEASE (“Sublease”), dated as of
the 7th day of December, 2012, is entered into by and between Wells VAF - 330
Commerce Street, LLC, a Delaware limited liability company (“Sublessor”), and
Country Music Television, Inc., a Tennessee corporation (“Sublessee”).
2.Premises. Sublessor hereby leases to Sublessee, and Sublessee hereby leases
from Sublessor, upon the terms, conditions and covenants set forth herein, those
certain premises containing approximately 114 square feet (the “Premises”)
situated on the first floor (loading dock area) of that certain building
commonly known as the Commerce Street Building and Parking Facility, located at
Commerce Street and Third Avenue North, Nashville, Tennessee (the “Building”).
The Premises are shown on Exhibit A attached hereto and made a part hereof. The
Premises subleased hereunder are a portion of those certain premises leased
under the (Lobby) Lease Agreement dated December 1, 1985 (“Lobby Lease”)
originally between Commerce Street Venture (the “Venture”), as Lessor, and
Linville Properties Company, as Lessee.
3.Term. (a) The term of this Sublease (“Term”) shall commence on June 1, 2013
(“Commencement Date”) and shall expire on May 31, 2020, as the same may be
earlier terminated or further extended pursuant to the terms of this Sublease.
(a)Sublessee shall have the option (the “First Option”) to extend the Term for
the period of June 1, 2020 through May 31, 2025, upon providing Sublessor with
written notice on or before May 31, 2019.
(b)In the event that Sublessee exercises the First Option, Sublessee shall have
the further option to extend the Term for the period of June 1, 2025 through May
31, 2030, upon providing Sublessor with written notice on or before May 31,
2024. Any extension of the Term pursuant to this Paragraph 3 shall be upon the
same terms and conditions of this Sublease.
(c)Notwithstanding anything to the contrary contained herein, this Sublease
shall immediately terminate upon the expiration or earlier termination of that
certain Lease Agreement dated March 4, 2002 (as amended, the “Office Lease”)
between Sublessor, as landlord, and Sublessee, as tenant, for floors 2-4 of the
office building located at 330 Commerce Street, Nashville Tennessee.
4.Monthly Rent. No Base Rent is payable by Sublessee to Sublessor hereunder.
Sublessee shall pay to Sublessor all items of additional rent relating to the
subleased Premises imposed on lessee under the Lobby Lease, within thirty (30)
days after receipt of an invoice therefor, but only to the extent such
obligations are expressly assumed by Sublessee hereunder and are not a result of
Sublessor's failure to perform any of its obligations under the Lobby Lease.
5.Possession. Sublessor shall deliver possession of the Premises to Sublessee
(in the condition required pursuant to Paragraph 6 below) promptly following
Sublessor's receipt of consent of the Venture to this Sublease. Sublessee's use
and occupancy of the Premises for any period prior to the Commencement Date
shall be governed by the terms of this Sublease, except that no additional rent,
if any, shall be payable during such period.
6.Condition of Premises. Sublessor shall deliver, and Sublessee shall accept,
the Premises in vacant and broom-clean condition, with all heating, plumbing,
electric and all other utilities in good working order, and otherwise in an
as-is condition. Sublessee shall be responsible for initial and subsequent costs
associated with Sublessee's use of the subleased Premises including, but not
limited to, costs to sub-meter the subleased Premises, general maintenance of
the interior of the subleased Premises (subject to reasonable wear and tear,
damage by fire or other casualty and repairs which the Venture is required to
make under the Lobby Lease), and all improvements to be constructed in the
subleased Premises, provided that the Construction Allowance (as defined in the
that certain Eighth Amendment to Lease Agreement dated November [____], 2012)
payable to Sublessee as tenant under the Office Lease may be used to pay for
associated construction costs, including, without limitation, costs to sub-meter
the subleased Premises. Sublessee shall be responsible for all utility charges
pertaining to the subleased Premises. Notwithstanding anything to the contrary
contained herein, Sublessee shall in no event be obligated to perform or bear
the cost of any work or repair of a capital or structural nature in connection
with compliance with any laws applicable to the subleased Premises unless solely
required due to Sublessee's specific use of the subleased Premises or caused in
part or in whole by the act, neglect, fault or omission of any duty by
Sublessee, its agents, servants, employees or invitees.
7.Use of the Premises. Sublessee shall use the Premises for such purposes
permitted under the Lobby Lease, specifically as Sublessee's loading dock office
for handling deliveries and shipping. Subject to the Lobby Lease, Sublessee
shall have access to the Premises 24 hours a day, 7 days a week, throughout the
Term.



--------------------------------------------------------------------------------



8.Master Lease. (a) Sublessor hereby warrants that (i) Sublessor is the lessee,
as successor-in-interest to Linville Properties Company, under the Lobby Lease
with Commerce Street Venture, which Lobby Lease covers the Premises; (ii) the
Lobby Lease is in full force and effect and neither Sublessor nor the Venture is
in default under any provision under the Lobby Lease; (iii) a true and complete
copy of the Lobby Lease (and any amendments thereto) is attached hereto as
Exhibit B; and (iv) the Premises are not subleased to others. Sublessee shall
have the peaceful and quiet enjoyment of the Premises without hindrance on the
part of Sublessor, and Sublessor will warrant and defend the Sublessee in such
peaceful and quiet enjoyment of the Premises against the claims of all persons
claiming by, through or under the Sublessor. Sublessor shall keep the Lobby
Lease in full force and effect by making timely payments of rent as required by
the Lobby Lease and by performing all obligations of the lessee under the Lobby
Lease not specifically assumed by the Sublessee hereunder. Sublessor shall
neither do nor permit anything to be done which would cause the Lobby Lease to
be terminated or forfeited by reason of any right of termination or forfeiture
reserved or vested in the Venture under the Lobby Lease, and Sublessor shall
indemnify and hold Sublessee harmless from and against all claims, liabilities
and damages of any kind whatsoever by reason of any breach or default on the
part of Sublessor which breach or default is not caused by Sublessee. Sublessor
shall not, without the prior consent of Sublessee (not to be unreasonably
withheld, conditioned or delayed), voluntarily (x) amend or modify the Lobby
Lease in a manner that would reduce the Premises or would materially adversely
affect Sublessee's ability to utilize the Premises for its intended use or would
otherwise materially adversely affect Sublessee's rights and obligations
hereunder, or (y) cancel or surrender the Lobby Lease during the Term of this
Sublease. Sublessor agrees, upon receipt from Sublessee of written notice of any
default, obligation or duty of the Venture under the Lobby Lease to promptly
notify the Venture of Sublessee's notice and to use its best efforts to cause
the Venture to rectify or fulfill any default, obligation or duty as listed in
Sublessee's notice.
(a)Except as otherwise specifically provided in this Sublease, Sublessee
covenants and agrees to comply with all of the terms, covenants, conditions and
obligations of the Lobby Lease to be kept and performed on the part of the
lessee thereunder. As between the parties hereto only, in the event of a
conflict between the terms of the Lobby Lease and the terms of this Sublease,
the terms of this Sublease shall control only to the extent they are
inconsistent with the terms of the Lobby Lease and their respective counterpart
provisions in the Lobby Lease shall be excluded only to such extent.
Notwithstanding anything herein contained, as between Sublessor and Sublessee,
and for purposes of this Sublease, the following provisions of the Lobby Lease
are hereby deleted: Article 1, Article 2, Article 3 and §6.04, 6.05, 6.06, 8.01,
8.04, 9.02, 9.03, 10.01 and 10.10.
9.Alterations, Additions and Improvements. Except for painting and relocating
glass window within the Premises and other routine decoration (provided
Sublessee must still comply with the requirements of the Lobby Lease and further
provided that Sublessee may not move mailboxes), Sublessee shall not make or
permit any alterations, additions or improvements to be made in, on or about the
Premises without the prior written consent of Sublessor, which consent shall not
be unreasonably withheld or delayed. Any such alterations, additions or
improvements so made by Sublessee, shall be at Sublessee's sole cost and
expense, and shall be performed in compliance with all laws affecting same and
with §5.02 of the Lobby Lease. Sublessee may not move, alter or prohibit access
to the existing mailboxes in the vicinity of the Premises.
10.Insurance. (a)    Sublessee shall maintain in full force and effect at all
times during the Term, at its own expense, for the protection of Sublessee,
Sublessor and any lender of Sublessor, as their interests may appear, such
insurance as may be required under the terms of the Lobby Lease. Sublessee
shall, on or prior to the entry by Sublessee onto the Premises, deliver to
Sublessor, certificates of insurance evidencing the coverage specified above,
and not less than thirty (30) days prior to the end of the term of such
coverage, evidence of renewals thereof.
(b)    During the Term, the Venture shall maintain a policy of “all risk”
property insurance covering the Parking Facility portion of the Building for the
full replacement cost thereof. Notwithstanding anything to the contrary
contained in this Sublease or the Lease, the Venture and Sublessee each hereby
waive and release each other of and from any and all rights of recovery (by way
of subrogation or otherwise), claim, action or cause of action against each
other, their respective parent entities, affiliated entities and their
respective directors, officers, agents, employees and contractors, for any loss
or damage to property and any loss of business resulting therefrom that may
occur in, on or about the Premises, regardless of cause or origin, including
negligence of the Venture or Sublessee, but only to the extent covered (or
required hereunder to be covered) by insurance.
11.Assignment and Subletting. Sublessee shall not assign this Sublease, without
the prior written consent of (a) Sublessor, which consent shall not be
unreasonably withheld, conditions or delayed, and (b) the Venture, to the



--------------------------------------------------------------------------------



extent required under the Lobby Lease. In the event that the Venture grants its
consent to any assignment of this Sublease by Sublessee, Sublessor shall not
withhold its consent to such assignment provided the proposed transferee is also
the tenant under the Office Lease. Notwithstanding anything to the contrary
contained herein, Sublessor's consent shall not be required to an assignment of
this Sublease or a sublet of the Premises by Sublessee to any entity that
controls, is controlled by, or is under common control with Sublessee, or to any
entity which acquires all or substantially all of the assets, stock or business
of Sublessee, or to any entity with which Sublessee shall merge or consolidate,
provided in all instances Sublessee shall remain liable as to all of the terms,
provisions and conditions of this Sublease. As used herein the term “control”
(i) in the case of a corporation shall mean ownership of fifty (50%) percent or
more of the outstanding capital stock of that corporation, (ii) in the case of a
general partnership, shall mean fifty (50%) percent or more of the general
partnership interest of the partnership, (iii) in the case of a limited
partnership, shall mean fifty (50%) percent or more of the general and limited
partnership interests of such limited partnership, (iv) in the case of a limited
liability company, shall mean fifty (50%) percent or more of the membership
interests of such limited liability company, and (v) in the case of a limited
liability partnership, shall mean fifty (50%) percent or more of the partnership
interest of such limited liability partnership.
12.Surrender of the Premises. (a) Upon the expiration or sooner termination of
the Term of this Sublease, as the same may be extended, Sublessee shall
surrender the Premises to Sublessor in substantially the same condition existing
as of the Commencement Date, normal wear and tear, fire and casualty excepted.
Any leasehold improvements which are part of the realty shall belong to
Sublessor, provided, however, that all trade fixtures, equipment and other
personal property located on the Premises shall belong to Sublessee and, upon
expiration of this Sublease, Sublessee shall remove from the Premises all such
trade fixtures, equipment and personal property. In addition, in the event that
Sublessee fails to surrender the Premises upon the expiration or earlier
termination of this Sublease, Sublessee shall indemnify and hold harmless
Sublessor from any and all losses, costs, claims, damages, liabilities and
expenses incurred by Sublessor as a result of Sublessee's holdover under Section
8.04 of the Lobby Lease.
(a)Upon expiration or sooner termination of this Sublease, if Sublessee shall
hold over and remain on the Premises, such holding over shall not be deemed to
be an extension of this Sublease, but shall, to the extent permitted under the
Lobby Lease, be deemed to create a tenancy-at-sufferance and Sublessee shall be
obligated to reimburse Sublessor for any amounts payable by Sublessor under the
Lobby Lease as a result of such holding over.
13.Notices. Any notice or demand required or desired to be given under this
Sublease shall be in writing and shall be deemed duly delivered if mailed by
registered or certified mail, return receipt requested, or delivered overnight
by a nationally recognized overnight express courier addressed, if to Sublessee,
at the address of Sublessee or such other address as Sublessee shall have last
designated by notice in writing to Sublessor, and, if to Sublessor, at the
address of Sublessor or such other address as Sublessor shall have last
designated by written notice to Sublessee. Initial addresses for notices are as
follows:


SUBLESSOR:            c/o Wells Real Estate Funds
6200 The Corners Parkway
Norcross, GA 30092
Attn: Nashville, TN Asset Manager




with a copy to:            Office of the Building
26 Century Boulevard, Suite 8
Nashville, TN 37214
Attention: Linda Medlin


SUBLESSEE:            Country Music Television, Inc.
330 Commerce Street
Nashville, Tennessee 32701
Attention: General Counsel


with a copy to:            Viacom Inc.
1515 Broadway
New York, New York 10036
Attention: General Counsel



--------------------------------------------------------------------------------





14.Brokers. Other than Cherry & Associates LLC (to whom no commission is payable
with respect to this Sublease), Sublessor and Sublessee each warrants and
represents to the other that it has had no dealings with any real estate broker
or agent in connection with the negotiation of this Sublease and that it knows
of no other real estate broker or agent who is or might be entitled to a
commission in connection with this Sublease. Sublessee and Sublessor shall
indemnify and hold harmless each other from and against any and all liabilities
or expenses, including reasonable attorneys' fees, arising out of claims made by
any broker or individual for commission or fees resulting from the execution of
this Sublease.
15.General.
(a)Captions. The captions and headings used in this Sublease are for the purpose
of convenience only and shall not be construed to limit or extend the meaning of
any part of this Sublease.
(b)Time. Time is of the essence for the performance of each term, condition and
covenant of this Sublease.
(c)Severability. In case any one or more of the provisions contained herein
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Sublease, but this Sublease shall be construed as if
such invalid, illegal or unenforceable provision had not been contained herein.
(d)Force Majeure. Sublessor and Sublessee shall not be deemed to be in default
of its obligations hereunder should their performance be hindered, delayed or
prevented by reason of the elements, war, riot, strikes, lockouts, labor
disputes, inability to procure or general shortage of labor or material in the
normal course of trade or any other cause beyond the control of Sublessor or
Sublessee.
(e)Choice of Law. This Sublease shall be construed and enforced in accordance
with the laws of Tennessee.
(f)Gender; Singular, Plural. When the context of this Sublease requires, the
neuter gender includes the masculine, the feminine, a partnership or corporation
or joint venture, and the singular includes the plural.
(g)Binding Effect. The covenants and agreements contained in this Sublease shall
be binding on the parties hereto and on their respective successors and assigns.
(h)Entire Agreement. This Sublease and the Office Lease contain the entire
agreement between the parties with regard to the subject matter hereof and there
are no agreements or representations with regard thereto between the parties
except as expressed therein. Except as otherwise provided herein, no subsequent
change or addition to this Sublease shall be binding unless in writing and
signed by the parties hereto.
(i)Consent. This Sublease is subject to the consent of the Venture.
16.Lobby Lease.
(a)This Sublease is subject and subordinate to the Lobby Lease. Subject to the
modifications set forth in this Sublease, the terms of the Lobby Lease are
incorporated herein by reference, and shall with respect to the subleased
Premises, as between Sublessor and Sublessee (as if they were Lessor and Lessee,
respectively, under the Lobby Lease) constitute the terms of this Sublease
except to the extent that they are inapplicable to, inconsistent with, or
modified by, the terms of this Sublease including, without limitation, in
Section 8(b) above. For purposes of this Sublease, any reference in the Lobby
Lease to “demised premises” shall mean the subleased Premises.
(b)For the purposes of incorporation herein, the terms of the Lobby Lease are
subject to the following additional modifications:
(i)
In all provisions of the Lobby Lease (under the terms thereof and without regard
to modifications thereof for purposes of incorporation into this Sublease)
requiring the approval or consent of the Venture, Sublessee shall be required to
obtain the approval or consent of both Sublessor and the Venture.

(ii)
In all provisions of the Lobby Lease requiring Sublessor to submit, exhibit to,
supply or provide the Venture with evidence, certificates, or any other matter
or thing, Sublessee shall be required to submit, exhibit to, supply or provide,
as the case may be, the same to both the Venture and Sublessor. In any such
instance, Sublessor shall determine if such evidence, certificate or other
matter or thing shall be satisfactory.

(iii)
Sublessor shall not be responsible for satisfying the Venture's obligation to
provide insurance under the Lobby Lease and Sublessor shall have no obligation
to restore or rebuild any portion of the subleased Premises after any
destruction or taking by eminent domain.




--------------------------------------------------------------------------------



(iv)
Sublessor shall have no responsibility for any of the Venture's obligations
under the Lobby Lease to maintain the Building or operating systems or common
areas of the Building.

(v)
Except as may otherwise be provided herein, Sublessor shall not be deemed or
construed in any way to indemnify Sublessee for any breach of the Lobby Lease or
other actions or omissions of the Venture.

(vi)
This Sublease does not grant Sublessee any right to audit any financial
statement of the Venture or Sublessor.

(vii)
This Sublease does not grant Sublessee any right to display any signage inside
(except for within the subleased Premises) or on the exterior of the Building.

(viii)
This Sublease does not grant Sublessee any right to the use of any parking
spaces.

(ix)
Sublessee shall not be responsible for satisfying Sublessor's (as lessee under
the Lobby Lease) obligation to maintain, repair, decorate or paint the exterior
of the Premises (or any exterior portion thereof).

(x)
Sublessor shall exercise its right to enter the Premises under the Lobby Lease
only following reasonable notice to Sublessee (at least 24 hours' in advance
except in the event of emergencies) and so as to minimize interference with
Sublessee's business at the Premises.

(xi)
Sublessee is not a party to the Air Space Lease (as defined in the Lobby Lease)
and has not assumed any obligations thereunder. All references to “Lessee” with
respect to the Air Space Lease shall be deemed to refer to Sublessor. In the
event the subleased Premises (or any part thereof) are damaged or destroyed by
fire or other casualty or shall be taken by any public authority, Sublessee
shall have the right to terminate this Sublease, regardless of whether the Air
Space Lease is terminated.

17.Indemnity. Sublessee and Sublessor hereby agree to indemnify, defend and hold
harmless each other, its affiliated entities and their directors, officer,
employees, agents, successors and/or assigns (the “Indemnified Parties) against
and from any and all liability, loss, damage, suit, claim, cost and expense
(including without limitation, reasonable attorneys' fees) which any of the
Indemnified Parties may suffer, sustain or be subject to, caused by or arising
out of, either wholly or in part, the actions and/or omissions of the
indemnifying party with respect to the subleased Premises, any violation or
nonperformance by the indemnifying party of any representation or covenant
contained in this Sublease or any injury, death or damage to persons or property
occurring in, on or about the Premises, caused by the acts and/or omissions of
the indemnifying party or any of its agents, employees, contractors, licensees
or invitees.
18.Sublessee Default. In addition to Sublessor's rights and remedies under
Section 9.01 of the Lobby Lease against Sublessee in the event Sublessee
defaults (such terms of the Lobby Lease having been incorporated herein by
reference under Section 16(a) above as between Sublessor and Sublessee (as if
they were Lessor and Lessee, respectively, under the Lobby Lease)) including,
without limitation, Sublessor's rights in the event of Sublessee's default to
terminate this Sublease and/or Sublessee's right to possession, Sublessor shall
have self-help rights pursuant to this Section 18. If Sublessee at any time
fails to make any payment or perform any other act on its part to be made or
performed under this Sublease beyond any applicable notice and cure periods
contained in such Section 9.01 of the Lobby Lease, Sublessor may, but shall not
be obligated to, after reasonable notice or demand and without waiving or
releasing Sublessee from any obligation under this Sublease, make such payment
or perform such other act to the extent Sublessor may deem desirable in order to
cure such default. All reasonable and necessary costs, charges, and expenses
(including reasonable attorneys' fees) incurred by Sublessor in curing such
default under this Sublease shall be payable by Sublessee to Sublessor within
thirty (30) days of demand as additional rent.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.
 
SUBLESSOR:


Wells VAF - 330 Commerce Street, LLC, a Delaware limited
liability company


By: Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability
company, its sole member


By: Wells Investment Management Company, LLC, a Georgia limited liability
company, its manager


By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President


 
SUBLESSEE:


Country Music Television, Inc.




By: /s/Timothy Stevenson
Name: Timothy StevensonTitle: Vice President - Real Estate


The undersigned, being the Lessor under the Lobby Lease described above, hereby
consents to this Sublease and agrees to the provisions of Section 10(b) hereof.


Commerce Street Venture




By:
Name:
Title:
 




--------------------------------------------------------------------------------



EXHIBIT A


PREMISES






See attached.





--------------------------------------------------------------------------------



EXHIBIT B


COPY OF LOBBY LEASE




See attached.





--------------------------------------------------------------------------------



EXHIBIT D


JANITORIAL SPECIFICATIONS


CLEANING AND JANITORIAL SERVICES
LANDLORD SHALL FURNISH CLEANING AND JANITORIAL SERVICES TO THE PREMISES AS
DESCRIBED BELOW:
GENERAL SPECIFICATIONS:


All cleaning products must be Green Seal or similarly approved products and
accepted by CMT prior to signing of the lease. Paper products must contain a
portion of recycled materials and MSDS sheets for all provided. The disinfectant
currently being used is (NABC) Non-Acid Restroom Cleaner. CMT to approve all
products specified above.


Cleaning contractor/Landlord to provide requirements of cleaning personnel in
respect to disinfecting of surfaces, types of wipes being used {paper, terry
rags, microfiber}. If reusable rags are being used, frequency of laundering
services to be provided, if colored paper towels used for various services
{general cleaning of services, phones, walls, etc.} they need to disclose their
programs. Tenant should maintain cleanliness of tenant phones. Paper towels and
microfiber cloths are currently being used for wiping surfaces.
All vacuums used by the janitorial staff should have a shroud on the front to
prevent scuffing of the baseboards within the Premises. Vacuums are CRI
approved.
DAILY (Monday - Friday):
Sweep, dry mop or vacuum, as appropriate, all floor areas; remove material such
as gum and tar which has adhered to the floor.
Empty and damp wipe waste receptacles and containers a minimum of twice a week,
remove all trash from the leased premises. Replace plastic liners in waste
receptacles a minimum of twice per week.
Dust all horizontal surfaces with treated dust cloth, including furniture,
handrails, metal work, files, telephones, equipment that can be reached without
a ladder
Spot wash to remove smudges, marks and fingerprints from such areas that can be
reached without a ladder, including all glass, walls, doors, door frames and
around light switches.
Clean and polish stainless steel in the main lobby, elevator lobbies, pantries,
etc.
Clean water fountains, pantry tables (including base) and chairs, wipe down
cabinet doors and appliances in pantries.
Damp mop and rinse (using green disinfectant detergent) all floor surfaces,
including sealed concrete terrazzo and ceramic tile, including bathroom floors
and floors in pantry areas.
In addition to hard surface floor mopping, damp mop any trackage or spillage as
required throughout the premises.
Damp wipe spillages on furniture in the lounge, lunchroom, common and pantry
areas.
Clean freight and passenger elevator cabs and landing doors, including but not
limited to, walls, floors, doors, lights, tracks and indicator panels.
Clean mirrors, soap dispensers, shelves, wash basins, exposed plumbing fixtures
and brightwork, dispenser and disposal container exteriors, damp wipe all
ledges, toilet stalls and toilet doors, ceramic tile, walls and metal
partitions.



--------------------------------------------------------------------------------



Clean toilets and urinals with detergent disinfectants.
Furnish and refill all soap, toilet paper, sanitary napkin, tampon and towel
dispensers.
Spot clean carpet stains.
Wash glass in Building directory, entrance doors and frames.
Remove all office waste to the trash compactor.


WEEKLY:
Special event cleaning, as requested during normal janitorial hours Monday -
Friday 10am -2pm and 6pm - 11pm. After hours cleaning requests can be submitted
at an additional cost.
Occupancy related cleaning, as requested within janitorial specifications.
Sweep all stair areas located in the Leased Premises and owned by Wells.
Dust all baseboards.
If there are floor drains in the restrooms, cleaning contractor is required to
maintain drains primed with water on a weekly basis to prevent methane gas
buildup.
Spot cleaning of all carpeted areas.


MONTHLY:
Dust vertical blinds and louvers.
Vacuum or brush all fabric covered chairs.
High dust all horizontal and vertical surfaces not reached in normal
daily/weekly cleaning, including interior glass that goes all the way to the
ceiling.
Cleaning contractor to clean ceramic tile walls from top to bottom in all
restroom facilities with approved green cleaning chemical, inclusive of areas
below sinks. Cleaning contractor is also required to perform a monthly machine
scrubbing of the core restroom floors as part of this service - frequently
changing water when rinsing/mopping. Pantry facilities have painted walls and
will be dusted and spot cleaned. Cabinet surfaces below sinks will also be
cleaned.
Clean all refrigerators in pantries.
Wash and disinfect interior of waste and sanitary napkin dispensers with green
detergents.
Wash and disinfect ceramic tile walls and partitions in restrooms with green
detergents.
Clean and dust desk tops as long as personal belongings removed by employees.
Scrub and recondition resilient floor areas.
Office partition windows will be washed both sides. Interior glass walls will be
spot cleaned. If full cleaning is needed, the charge will be passed thru to CMT.





--------------------------------------------------------------------------------



QUARTERLY:
Vacuum all ceiling and wall air supply and exhaust diffusers and grills.


SEMI-ANNUALLY:
Vacuum drapes, cornices and wall hanging.
Dust all storage areas and shelves and contents as needed.
Wash all exterior building windows. The schedule should be provided to CMT
contact at least one month prior to the execution of the window washing.
Damp wash diffusers, grills, and other such items.
ANNUALLY (or earlier as needed):
Strip and refinish all resilient floors.
Clean light fixtures, reflectors, globes, diffusers and trim.
Clean all vertical surfaces not attended to during nightly, weekly, quarterly or
semi-annually cleaning.
Clean Carpet according to manufacturer's recommendations provided to Landlord.
Wash all interior windows. The schedule should be provided to CMT contact at
least one month prior to the execution of the window washing



--------------------------------------------------------------------------------



EXHIBIT E


LOBBY SIGNAGE







--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SNDA




THIS INSTRUMENT PREPARED BY AND
AFTER RECORDING RETURN TO:


NXT Capital, LLC
191 N. Wacker Drive, 12th Floor
Chicago, IL 60606
Attn: Timothy R. Verrilli




SUBORDINATION, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT


THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT (this "Agreement"),
dated this ____ day of ___________, 2012, between Country Music Television,
Inc., a Tennessee corporation ("Tenant"), and NXT CAPITAL, LLC, a Delaware
limited liability company, its successors and assigns ("Lender").


R E C I T A L S:


A. Tenant is the lessee under that certain lease dated March 4, 2002, executed
between Tenant and Landlord's predecessor-in-interest (the “Prior Landlords”)
(such lease, as may have been or may hereafter be further amended, modified,
renewed, extended and/or assigned, collectively referred to hereinafter as the
"Lease"), covering certain premises as described in the Lease (the “Premises”)
and being part of the property located at 330 Commerce Street, Nashville,
Davidson County, TN and legally described in Schedule I attached hereto and made
a part hereof (the "Property").


B. Prior Landlords have transferred the Property and Prior Landlords' interests
in the Lease to Wells VAF - 330 Commerce Street, LLC, a Delaware limited
liability company (“Landlord”). Landlord is the owner in fee simple of the
Property. Lender is making a loan (the "Loan") to Landlord, which is secured, in
part, by the lien of a mortgage or deed of trust executed and delivered by
Landlord to Lender encumbering the Property (the "Mortgage") and an assignment
of all leases of and rents from the Property.


A.
As a condition to making the Loan, Lender requires that Tenant enter into this
Agreement.



B.
Tenant requires a non-disturbance agreement from Lender so as to be assured of
continued possession of the Premises.



NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.The Lease and all terms thereof, including, without limitation, any options to
purchase, rights of first refusal, and any similar rights, are and shall be
subject and subordinate to the Mortgage, and to all amendments, modifications,
replacements and extensions thereof, to the full extent of the principal,
interest, fees, expenses and all other amounts secured thereby.


2.In the event Lender elects to foreclose the Mortgage, Lender will not join
Tenant in summary or foreclosure proceedings unless required by applicable law
(and then only to the extent so required and not for the purpose of terminating
the Lease or otherwise adversely affecting Tenant's rights thereunder) as long



--------------------------------------------------------------------------------



as Tenant is not in default under the Lease beyond any applicable notice and
cure periods contained in the Lease which would entitle the Landlord to
terminate the Lease or to dispossess Tenant through eviction or otherwise.


3.In the event that Lender or any third party shall succeed to the interest of
Landlord under the Lease by foreclosure, conveyance in lieu of foreclosure,
transfer in connection with any proceedings affecting Landlord under the
Bankruptcy Code, or otherwise (such being a “Successor Landlord”), and Tenant is
not in default under the Lease beyond any applicable notice and cure periods
contained in the Lease which would entitle the Landlord to terminate the Lease
or to dispossess Tenant through eviction or otherwise, Successor Landlord agrees
not to disturb or otherwise interfere with Tenant's possession of the Premises
for the unexpired term of the Lease (including any renewals, if exercised),
provided that as long as Successor Landlord shall not control, be controlled by
or be under common control with Landlord, Successor Landlord shall not be:


(a)    liable for any act or omission of Landlord or any prior landlord under
the Lease, except for obligations of a continuing nature imposed on Landlord
under the Lease;


(b)    subject to any offsets or defenses which Tenant might have against
Landlord or any prior landlord, except for any credit, offset or defense
specifically provided in the Lease and except to the extent Lender shall attempt
to enforce rent accrued prior to its acquisition of Landlord's interest under
the Lease;


(c)    bound by any rent or additional rent which Tenant might have paid for
more than the current month to Landlord or any prior landlord, except as
permitted under the terms of the Lease or to the extent actually received;


(d)    bound by any amendment or modification of the Lease made after the date
hereof without Lender's prior written consent (and Lender hereby agrees that
such consent shall not be unreasonably withheld, conditioned or delayed);
provided, however, Lender's consent shall not be required for any amendment or
modification arising out of the exercise of any of Tenant's expansion, renewal,
termination or other rights expressly provided in the Lease, or relating to any
assignment or sublease permitted under the Lease without Landlord's consent, or
that does not materially and adversely affect the amount of rent payable by
Tenant or Landlord's obligations under the Lease; or


(e)    liable for any security deposit Tenant might have paid to Landlord or any
prior landlord, except to the extent Lender has actually received said security
deposit.


Notwithstanding anything to the contrary contained in this Agreement, if
Successor Landlord acquires Landlord's interest in and possession of the
Property and a Landlord default has occurred and is continuing, Tenant shall not
be considered as having waived its rights to require that Successor Landlord
remedy such default if the default continues after the date Successor Landlord
acquires Landlord's interest in and possession of the Property.


4.    Upon Successor Landlord succeeding to Landlord's interest under the Lease,
and upon receipt of written notice of such transfer, Tenant covenants and agrees
to attorn to Successor Landlord, to recognize such Successor Landlord as
Tenant's landlord under the Lease, and to be bound by and perform all of the
obligations and conditions imposed upon Tenant by the Lease. If requested by
Successor Landlord, Tenant shall execute a new lease with Successor Landlord,
for a term equal to the remaining term of the Lease (and any extensions or
renewals contemplated by the Lease) and otherwise containing the same provisions
and covenants of the Lease.


5.    Tenant agrees to notify Lender of any default by Landlord if such default
is of a nature as to give Tenant the right to terminate the Lease or to claim a
partial or total eviction and Lender shall have the same right (but shall not be
obligated) to cure such default within the time period provided to Landlord
under the Lease; provided, however, that Lender notifies Tenant in writing of
its intention to cure Landlord's default within five (5) days after receipt of
such notice of default. If no such notice from Lender is received by Tenant
within said five (5) day period, Tenant may exercise any rights it may have
against Landlord in accordance with the terms of the Lease.



--------------------------------------------------------------------------------





6.    Any and all notices required or permitted to be given under this Agreement
shall be in writing and either shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier. Notices
shall be effective upon receipt or rejection. All such notices shall be
addressed as follows:


If to Tenant:


Country Music Television, Inc.
330 Commerce Street
Nashville, Tennessee 37201
Attn: General Manager


With a copy to:


Viacom Inc.
1515 Broadway
New York, New York 10036
Attn: General Counsel


If to Lender:
 
NXT Capital, LLC
191 North Wacker Drive, 12th Floor
Chicago, Illinois 60606
Attn: Real Estate Finance


Either party may designate a change of address by written notice to the other in
accordance with this paragraph.


7.    This Agreement shall be binding upon and inure to the benefit of the
respective heirs, personal representatives, successors and assigns of the
parties hereto. When used herein, the term “Landlord” refers to Landlord and to
any successor to the interest of Landlord under the Lease, and the term “Lender”
refers to Lender and to any successor in interest of Lender under the Mortgage.


8.    Landlord and Lender each warrant and represent to Tenant that upon full
execution of this Agreement, there are no other mortgages or deeds of trust
securing the Property other than the Mortgage.


9.    This Agreement shall be void and of no further force and effect unless a
counterpart thereof, duly executed on behalf of Lender and acknowledged by
Landlord, is delivered to Viacom Inc., 1515 Broadway, New York, New York 10036,
Attention: Jack S. Cohen, Esq., within thirty (30) days from the date of
Tenant's acknowledgement.


10.    This Agreement can be modified only in writing duly executed by both
parties.


    

























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


TENANT:


COUNTRY MUSIC TELEVISION, INC.,
a Tennessee corporation


By:        
Timothy Stevenson
Vice President - Real Estate    




LENDER:


NXT CAPITAL, LLC,
a Delaware limited liability company




By:        
Name:        
Its:        
    
The undersigned agrees to the provisions of
Paragraph 8 hereof:


LANDLORD:


Wells VAF - 330 Commerce Street, LLC,
A Delaware limited liability company
    
By: Wells Mid-Horizon Value-Added Fund I, LLC, a
Georgia limited liability company, its sole member


By: Wells Investment Management Company, LLC,
a Georgia limited liability company, its manager




By:    _______________________________
Name:    _______________________________
Its:    _______________________________



--------------------------------------------------------------------------------



STATE OF NEW YORK        )
)ss.
COUNTY OF NEW YORK        )




On ___________________, 2012, before me, the undersigned, a Notary Public in and
for said State, personally appeared TIMOTHY STEVENSON, personally known to me or
proved to me on the basis of satisfactory evidence, to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature in the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.


WITNESS my hand and official seal.


_____________________________________
Signature of Notary Public


[SEAL]                







--------------------------------------------------------------------------------



STATE OF ILLINOIS        )
)ss.
COUNTY OF COOK        )




On _______________, 201_, before me, the undersigned, a Notary Public in and for
said State, personally appeared _____________________, personally known to me or
proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as ________________ of NXT Capital, LLC, a
Delaware limited liability company, the company that executed the within
instrument and acknowledged to me that such company caused the foregoing
instrument to be executed pursuant to proper company authority.


WITNESS my hand and official seal.




_____________________________________
Notary Public


[SEAL]                    My commission Expires: _______________







--------------------------------------------------------------------------------



STATE OF GEORGIA        )
)ss.
COUNTY OF ___________    )




On ___________________, 2012, before me, the undersigned, a Notary Public in and
for said State, personally appeared _______________________, personally known to
me or proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as the ______________ of Wells Investment
Management Company, LLC, a Delaware limited liability company, and acknowledged
to me that such corporation caused the foregoing instrument to be executed
pursuant to proper company authority.


WITNESS my hand and official seal.


_____________________________________
Notary Public


[SEAL]                
My commission Expires: _______________





--------------------------------------------------------------------------------



SCHEDULE 1


LEGAL DESCRIPTION


TRACT NO. I:
Being a volume of air containing 3,200,912 cubic feet, more or less, with its
lower level boundary beginning at Elevation 530.0 which is the upper ceiling of
the seventh floor of the structure below and with its upper level boundary being
at Elevation 634.0 [said Elevations refer to mean sea level as established from
State of Tennessee Project No. M-3243 (S) Bench Mark being a tag bolt fire
hydrant 270.00 feet south of Commerce Street as relocated on Second Avenue,
Elevation 429.43 (Sea Level Datum)], together with all structures, buildings and
improvements contained within said volume of air space and all real property
contained therein above a parcel of land in Nashville, Davidson County,
Tennessee, and being more particularly described as follows:
Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Old Commerce Street, closed by Metropolitan
Bill No. 083-18; thence, with said westerly margin of Third Avenue, North, south
27 degrees 25 minutes 00 seconds east, 122.96 feet to a point in the northerly
margin of Commerce Street; thence, with said northerly margin, south 62 degrees
30 minutes 03 seconds west, 174.45 feet to a point in the easterly margin of
Printer's Alley; thence, with said easterly margin, north 27 degrees 40 minutes
45 seconds west, 122.48 feet to a point; thence, north 62 degrees 20 minutes 37
seconds east, 1.00 feet to a point; thence, continuing with the easterly margin
of Printer's Alley, north 27 degrees 32 minutes 23 seconds west, 53.40 feet to a
point; thence, north 62 degrees 08 minutes 37 seconds east, 174.00 feet to a
point in the westerly margin of Third Avenue, North; thence, with said westerly
margin, south 27 degrees 29 minutes 23 seconds east, 54.00 feet to the point of
beginning, containing 30,778 square feet or 0.71 acre, more or less.
Being the same property conveyed to J.C. Bradford & Co., a Tennessee
partnership, by deed from Linville Properties, Co., of record in Book 7089, page
112, said Register's Office, by deed from Commerce Street Venture, of record in
Book 7902, page 213, said Register's Office, and by deeds from Richland Parking
Co., a Tennessee partnership, of record in Book 8266, page 805, and Book 8279,
page 793, said Register's Office.


TRACT NO. II:
A leasehold estate pursuant to a lease dated as of December 1, 1985, by and
between Commerce Street Venture (Lessor) and Linville Properties Co. (Tenant) a
memorandum of said lease is recorded in Book 6739, page 374, and re-recorded in
Book 6740, page 822, and further re recorded in Book 7075, page 517, said
Register's Office, and subsequently leased to J.C. Bradford & Co. (Tenant) from
Linville Properties, Co. (Lessor) by lease dated as of December 1, 1986, a
memorandum of lease is of record in Book 7089, page 118, said Register's Office.
Being a portion of a parcel of land in Nashville, First Civil District,
Eighteenth Councilmanic District, Davidson County, Tennessee, and being more
particularly described as follows:
Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Old Commerce Street, closed by Metropolitan
Bill No. 083-18; thence, with said westerly margin of Third Avenue, North, south
27 degrees 25 minutes 00 seconds east, 122.96 feet to a point in the northerly
margin of Commerce Street; thence, with said northerly margin, south 62 degrees
30 minutes 03 seconds west, 174.45 feet to a point in the easterly margin of
Printer's Alley; thence, with said easterly margin, north 27 degrees 40 minutes
45 seconds west, 122.48 feet to a point; thence, north 62 degrees 20 minutes 37
seconds east, 1.00 feet to a point; thence, continuing with the easterly margin
of Printer's Alley, north 27 degrees 32 minutes 23 seconds west, 53.40 feet to a
point; thence, north 62 degrees 08 minutes 37 seconds east, 174.00 feet to a
point in the westerly margin of Third Avenue, North; thence, with said westerly
margin, south 27 degrees 29 minutes 23 seconds east, 54.00 feet to the point of
beginning, containing 30,778 square feet or 0.71 acre, more or less.
Being part of the property conveyed to The Industrial Development Board of the
Metropolitan Government of Nashville and Davidson County, by deed from Thomas C.
Scott and Robert P. Thomas, Co Trustees, with full power to sell, transfer,
encumber and convey without the joinder of any beneficiary, Central Parking
System, Inc., a corporation, and RCM Interest, a limited partnership, of record
in Book 6456, page 32, said Register's Office, and leased to Commerce Street
Venture, by Lease of record in Book 6456, page 37, said Register's Office, as
amended in Book 6699, page 486, as re recorded in Book 6700, page 764, said
Register's Office.









--------------------------------------------------------------------------------



TRACT NO. III:
A reciprocal easement for ingress and egress, parking, utilities and support as
contained in that certain Reciprocal Easement Agreement, of record in Book 6733,
page 331, as re-recorded in Book 6740, page 775, said Register's Office, in and
to a parcel of land in Nashville, First Civil District, Eighteenth Councilmanic
District, Davidson County, Tennessee, and being more particularly described as
follows:
Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Old Commerce Street, closed by Metropolitan
Bill No. 083-18; thence, with said westerly margin of Third Avenue, North, south
27 degrees 25 minutes 00 seconds east, 122.96 feet to a point in the northerly
margin of Commerce Street; thence, with said northerly margin, south 62 degrees
30 minutes 03 seconds west, 174.45 feet to a point in the easterly margin of
Printer's Alley; thence, with said easterly margin, north 27 degrees 40 minutes
45 seconds west, 122.48 feet to a point; thence, north 62 degrees 20 minutes 37
seconds east, 1.00 feet to a point; thence, continuing with the easterly margin
of Printer's Alley, north 27 degrees 32 minutes 23 seconds west, 53.40 feet to a
point; thence, north 62 degrees 08 minutes 37 seconds east, 174.00 feet to a
point in the westerly margin of Third Avenue, North; thence, with said westerly
margin, south 27 degrees 29 minutes 23 seconds east, 54.00 feet to the point of
beginning, containing 30,778 square feet or 0.71 acre, more or less.





